Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 1 of 17




                  Exhibit 14
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 2 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 3 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 4 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 5 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 6 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 7 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 8 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 9 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 10 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 11 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 12 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 13 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 14 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 15 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 16 of 17
Case 4:16-cv-01670 Document 246-1 Filed on 11/26/18 in TXSD Page 17 of 17
